Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 3, “axle.” should read “axle;”;
Claim 1, in line 7 “linkage.” should read “linkage;”; 
Claim 1, in line 12, “axle.” should read “axle;”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: It appears that the last page (page 7) of the originally filed specification was submitted with a portion of Claim 1.  The Claims were resubmitted on a separate sheet and filed on 01 March 2021. Please provide a replacement specification (as originally filed) so that it is in its entirety (pages 1-7) on a separate sheet.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heer et al. (DE 102017118414 B3).
             
                With respect to independent Claim 1, Heer et al. disclose(s): A shifting and drive system inspection tool (Fig. 1) comprising: An attachment structure (4 in Fig. 1)  attaching the apparatus directly to a bicycle axle (abstract).
- A light source (L in Fig. 1) collimated or otherwise restricted to cast light along a pair of perpendicular narrow lines and adjustably coupled to the attachment structure by means of a light source mounting structure (3 in Fig. 1) and a motion linkage (1 in Fig. 1).
- A mounting linkage (2 in Fig. 1) for the light source moveably coupled to the light source and attachment structure, providing means for the light to be positioned such that the narrow light is shining radially toward the axle and on a cog in the cassette and providing rotational positioning of one line to be parallel with the bicycle axle (Fig. 1 and abstract).
- The motion linkage having a first end and a second end (1st and 2nd end of 1 in Fig. 1) with the first end moveably coupled to the attachment structure such that the motion linkage may be rotated about the axis of the bicycle axle and the second end moveably coupled to the light source such that the light source may move in a direction parallel to the axle while maintaining the orientation of the light source such that the plane defined by one narrow line of light remains perpendicular to the axle during the circumferential and axial movement (Fig. 1 and abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heer et al. in view of Zahn et al. (US 2018/0292202 A1). 

               Regarding Claim 2, Heer et al. disclose(s) the tool of independent Claim 1.
Heer et al.  further disclose(s): wherein the light source is a LASER light source (laser L in Fig. 1).
Heer et al.  fail(s) to disclose: a crossed line output consisting of two perpendicular projected lines.
However, Zahn et al. teach(es) a tool (Fig. 1) including: a crossed line output consisting of two perpendicular projected lines (4 in Fig. 1).  Utilizing a crossed line increases precision of the tool.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Heer et al., with the teachings of Zahn et al., for the purpose of increasing precision of the tool.
             




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heer et al. in view of Seger et al. (US 7,971,366 B2). 

               Regarding Claim 3, Heer et al. disclose(s) the tool of independent Claim 1.
Heer et al.  fail(s) to disclose: wherein motion linkage is a parallel 4 bar type linkage with the four links forming a parallelogram with pivoting connections.
However, Seger et al. teach(es) a tool (Fig. 5) including: wherein motion linkage is a parallel 4 bar type linkage with the four links forming a parallelogram with pivoting connections (3 & 4 in Fig. 5).  Utilizing links increases mobility of the tool.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Heer et al., with the teachings of Seger et al., for the purpose of increasing mobility of the tool.
             
            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to alignment tools: Andersson (US 2006/0274311 A1); Marios. (US 5,617,642).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
20 October 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855